ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant sets out at-length in his motion for rehearing the testimony of his wife in order to show, apparently, the incorrectness of a statement in our original opinion to the effect that said wife gave testimony that the whisky found in their possession was had for medicinal purposes. The complaint would seem immaterial, and the statement was inserted as a favorable proposition to appellant. The *200officers found sixteen jars of whisky in appellant’s house, and we find the following in the testimony of said wife: “I had it for my own use. I use it externally for rheumatism. I have a rheumatic affliction, and have had it for several years. I use it as a rub. * * * I only drink a little liquor for rheumatism. We had the liquor with us in case I had an attack.” This is quoted merely to justify the statement in our former opinion.
Complaint is renewed at the reception of testimony found by means of the search. We see no reason for changing our conclusion as announced. "Appellant’s wife gave the same testimony, as to the finding of the liquor, as that given by the officers..
The motion for rehearing will be overruled.

Overruled.